DETAILED ACTION
	This application has been examined. Claims 1-3,6-12,15-25 are pending.  Claims 4,5,13-14 are cancelled.  
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey T. Klayman RNo. 39,250 on May 4, 2022.

The application has been amended as follows: 

IN THE CLAIMS:
Please amend the claims as follows:


1. (Currently Amended)	A system for annotation of electronic messages with contextual information, the system comprising:
	a computer system comprising at least one processor, at least one tangible memory device, and at least one network interface;
	an interface to a plurality of contextual information sources that communicates over one or more of said at least one network interface;
	a processor coupled to a memory containing instructions executable by the processor to cause the system to:
		receive an electronic message on one or more of said at least one network interface, wherein said electronic message comprises message content and message metadata, wherein the message metadata is not part of the message content;
		analyze said message metadata of said electronic message and generate a set of features associated with said message metadata, wherein said set of features comprises a frequency distribution of n-grams appearing in said message metadata, wherein the length of each of said n-grams is between a minimum n-gram length and a maximum n-gram length;
		identify one or more application-specific contextual information sources from among a plurality of contextual information sources based on the message metadata;
		perform a metadata query against the one or more application-specific contextual information sources, wherein said metadata query is directed towards at least one private or public database and returns one or more contextual information items related to said metadata;
		calculate a relevance score for each of a set of available contextual information items based on said one or more features associated with said message metadata; 
		rank said set of available contextual information items based on said relevance scores;
		select a top-ranked subset of said set of available contextual information items; 
		transform said electronic message by adding said top-ranked subset of contextual information items to said message content of said electronic message to create an annotated electronic message, wherein said annotated electronic message provides relevant data to aid a recipient in at least one of utilizing said electronic message, understanding a meaning of said electronic message, and responding to said electronic message;
		transmit said annotated electronic message on one or more of said at least one network interface to one or more recipients;
		track whether and how said one or more recipients utilize said one or more contextual information items of said electronic messages that is annotated as annotation usage feedback data;
		accept input from said one or more recipients as direct user feedback that allows users to indicate or rate a usefulness or relevance of said one or more contextual information items as direct user feedback data; and
		use the annotation usage feedback data and the direct user feedback data to improve future feature extraction and information selection.

2. (Previously presented) 	The system for annotation of electronic messages with contextual information of claim 1, wherein said memory contains instructions executable by the processor to cause the system to attach said one or more contextual information items to said electronic message as attachments containing said one or more contextual information items or links or references to said one or more contextual information items.

3. (Previously presented) 	The system for annotation of electronic messages with contextual information of claim 1, wherein said memory contains instructions executable by the processor to cause the system to insert said one or more contextual information items or links or references to said one or more contextual information items into said contents of said electronic message.

4. (Canceled)

5. (Canceled)

6. (Previously presented) 	The system for annotation of electronic messages with contextual information of claim 1, wherein said relevance score is a similarity metric or a distance metric between said set of features associated with said message metadata and a corresponding set of features associated with or calculated from each of said available contextual information items.

7. (Previously presented) 	The system for annotation of electronic messages with contextual information of claim 1, wherein said memory contains instructions executable by the processor to cause the system to:
	perform one or more queries against one or more external search engines based on said one or more features;
	retrieve a set of top-ranked results from said one or more queries; and
	annotate said electronic message with said set of top-ranked results.

8. (Previously presented) 	The system for annotation of electronic messages with contextual information of claim 1, wherein:
	said set of features comprises said one or more recipients, and other features extracted from said electronic message;
	contextual information items that each of said one or more recipients is permitted to access; and
	said memory contains instructions executable by the processor to cause the system to select a set of contextual information items for each of said one or more recipients from the accessible subset of said contextual information items for that recipient, based on said other features extracted from said electronic message.

9. (Previously presented) 	The system for annotation of electronic messages with contextual information of claim 1, wherein said memory contains instructions executable by the processor to cause the system to categorize said electronic message or message metadata of said electronic message into one or more classes using a classifier.

10. (Previously presented) 	The system for annotation of electronic messages with contextual information of claim 9, wherein said classifier is a probabilistic classifier, and said memory contains instructions executable by the processor to cause the system to annotate said electronic message only if the probability of a correct classification from said probabilistic classifier exceeds a threshold probability.

11. (Previously presented) 	The system for annotation of electronic messages with contextual information of claim 1, wherein said memory contains instructions executable by the processor to cause the system to generate one or more topics associated with said electronic message using a probabilistic topic model.

12. (Previously presented) 	The system for annotation of electronic messages with contextual information of claim 1, wherein said memory contains instructions executable by the processor to cause the system to further use a training set to develop or revise methods for feature extraction and information selection.

13. (Canceled)

14. (Canceled)

15. (Previously presented) 	The system for annotation of electronic messages with contextual information of claim 12, wherein said direct user feedback is used to revise said methods for feature extraction and information selection.

16. (Previously presented) 	The system for annotation of electronic messages with contextual information of claim 12, wherein said memory contains instructions executable by the processor to cause the system to further:
	monitor information searches of said one or more recipients after they receive said annotated electronic message; and
	provide data on said information searches to be used to revise said methods for feature extraction and information selection.

17. (Currently amended) 	The system for annotation of electronic messages with contextual information of claim 1, wherein:
	said electronic message contains one or more media items, each comprising one or more images, videos, audio clips, or any combinations thereof;
	said memory contains instructions executable by the processor to cause the system to:
		analyze said one or more media items to extract one or more segments of said one or more media items that represent one or more objects contained in said one or more media items; and
		compare said one or more segments of said one or more media items to said at least one private or public database to identify said one or more objects and to select contextual information about said one or more objects.

18. (Previously presented) 	The system for annotation of electronic messages with contextual information of claim 1, wherein:
	said electronic message contains medical information related to a medical or legal case; and
	said information selection module selects information on other cases similar to said medical or legal case.

19. (Currently Amended) 	The system for annotation of electronic messages with contextual information of claim 1, wherein said memory contains instructions executable by the processor to cause the system to:
	extract or derive one or more locations from said message metadata, wherein said at least one private or public database comprises location-tagged contextual information items; and
	select a set of said location-tagged contextual information items with location-tags that are equal to or in proximity to said one or more locations.

20. (Previously presented)	The system for annotation of electronic messages with contextual information of claim 19, wherein said derive one or more locations from said message metadata comprises obtain the location of one or more of said one or more senders or of said one or more receivers from one or more of:
	location configuration information describing usual or standard locations for one or more of said one or more senders or of said one or more receivers;
	current sender location information describing the location of said one or more senders at the time said electronic message is composed or sent; and
	current receiver location information describing the location of said one or more receivers at the time said annotated electronic message is received or read.

21. (Previously presented)	The system for annotation of electronic messages with contextual information of claim 1, wherein the metadata query is performed against an external search engine.

22. (Previously presented)	The system for annotation of electronic messages with contextual information of claim 1, wherein said relevance score is based on similarity between the frequency distribution of n-grams appearing in said message metadata and the frequency distribution of n-grams appearing in each of the available contextual information items.

23. (Previously presented)	The system for annotation of electronic messages with contextual information of claim 1, wherein said relevance score is further based on tracked and direct user feedback obtained from at least one prior annotated electronic message.

24. (CANCELED)

25. (Currently amended)	A method for annotation of electronic messages with contextual information, the method comprising:
	receiving an electronic message, wherein said electronic message comprises message content and message metadata, wherein the message metadata is not part of the message content;
	analyzing said message metadata of said electronic message and generating a set of features associated with said message metadata, wherein said set of features comprises a frequency distribution of n-grams appearing in said message metadata, wherein the length of each of said n-grams is between a minimum n-gram length and a maximum n-gram length;
	identifying one or more application-specific contextual information sources from among a plurality of contextual information sources based on the message metadata;
	performing a metadata query against one or more application-specific contextual information sources over at least one network interface of a computer system, wherein said metadata query is directed towards at least one private or public database and returns one or more contextual information items related to said metadata;
	calculating a relevance score for each of a set of available contextual information items based on said one or more features associated with said message metadata; 
	ranking said set of available contextual information items based on said relevance scores;
	selecting a top-ranked subset of said set of available contextual information items; 
	transforming said electronic message by adding said top-ranked subset of contextual information items to said message content of said electronic message to create an annotated electronic message, wherein said annotated electronic message provides relevant data to aid a recipient in at least one of utilizing said electronic message, understanding a meaning of said electronic message, and responding to said electronic message;
	transmitting said annotated electronic message to one or more recipients;
	tracking whether and how said one or more recipients utilize said one or more contextual information items of said electronic messages that is annotated as annotation usage feedback data;
	accepting input from said one or more recipients as direct user feedback that allows users to indicate or rate a usefulness or relevance of said one or more contextual information items as direct user feedback data; and
	using the annotation usage feedback data and the direct user feedback data to improve future feature extraction and information selection.


Allowable Subject Matter

Claims 1-3,6-12,15-23,25 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 The provision for --- a method and system to:
 		receive an electronic message on one or more of said at least one network interface, wherein said electronic message comprises message content and message metadata, wherein the message metadata is not part of the message content;
		analyze said message metadata of said electronic message and generate a set of features associated with said message metadata, wherein said set of features comprises a frequency distribution of n-grams appearing in said message metadata, wherein the length of each of said n-grams is between a minimum n-gram length and a maximum n-gram length;
		identify one or more application-specific contextual information sources from among a plurality of contextual information sources based on the message metadata;
		perform a metadata query against the one or more application-specific contextual information sources, wherein said metadata query is directed towards at least one private or public database and returns one or more contextual information items related to said metadata;
		calculate a relevance score for each of a set of available contextual information items based on said one or more features associated with said message metadata; 
		rank said set of available contextual information items based on said relevance scores;
		select a top-ranked subset of said set of available contextual information items; 
		transform said electronic message by adding said top-ranked subset of contextual information items to said message content of said electronic message to create an annotated electronic message, wherein said annotated electronic message provides relevant data to aid a recipient in at least one of utilizing said electronic message, understanding a meaning of said electronic message, and responding to said electronic message;
		transmit said annotated electronic message on one or more of said at least one network interface to one or more recipients;
		track whether and how said one or more recipients utilize said one or more contextual information items of said electronic messages that is annotated as annotation usage feedback data;
		accept input from said one or more recipients as direct user feedback that allows users to indicate or rate a usefulness or relevance of said one or more contextual information items as direct user feedback data; and
	use the annotation usage feedback data and the direct user feedback data to improve future feature extraction and information selection
---   wherein all the features previously described are combined in one singular embodiment,  is not fairly taught or suggested by the prior art of record.  

 	The Examiner finds particular novelty in the method and system capabilities as described in the Applicant Specification  (figure 8,page 13 Paragraph 35,page 23 Paragraph 64 and page 28 Paragraphs 73, page 31 Paragraph 80, page 32 Paragraph 81, page 35 Paragraph 88) wherein the said system is receiving an electronic message, wherein said electronic message comprises message content and message metadata, wherein the message metadata is not part of the message content; and furthermore analyzing said message metadata of said electronic message and generating a set of features associated with said message metadata, wherein said set of features comprises a frequency distribution of n-grams appearing in said message metadata, wherein the length of each of said n-grams is between a minimum n-gram length and a maximum n-gram length; and furthermore identifying one or more application-specific contextual information sources from among a plurality of contextual information sources based on the message metadata; and furthermore performing a metadata query against one or more application-specific contextual information sources over at least one network interface of a computer system, wherein said metadata query is directed towards at least one private or public database and returns one or more contextual information items related to said metadata; and furthermore calculating a relevance score for each of a set of available contextual information items based on said one or more features associated with said message metadata;  and furthermore ranking said set of available contextual information items based on said relevance scores; and furthermore selecting a top-ranked subset of said set of available contextual information items; and furthermore transforming said electronic message by adding said top-ranked subset of contextual information items to said message content of said electronic message to create an annotated electronic message, wherein said annotated electronic message provides relevant data to aid a recipient in at least one of utilizing said electronic message, understanding a meaning of said electronic message, and responding to said electronic message; and furthermore transmitting said annotated electronic message to one or more recipients; and furthermore tracking whether and how said one or more recipients utilize said one or more contextual information items of said electronic messages that is annotated as annotation usage feedback data; and furthermore accepting input from said one or more recipients as direct user feedback that allows users to indicate or rate a usefulness or relevance of said one or more contextual information items as direct user feedback data; and furthermore using the annotation usage feedback data and the direct user feedback data to improve future feature extraction and information selection.
 	Spivack Figure 3A, Figure 3C,Paragraph 46-47 disclosed automated mechanisms which can reveal correlations between data streams. Message/content analytics can also be used in generating unique user interfaces and UI features useful for displaying trends or popular topics/types/people/content in a certain geographical locale.  Spivack Paragraph 202 disclosed each user has a rich interest profile generated by the analytics generator comprising their interests, their social relationships, the degree to which they trust other people on various topics, the degree to which other people trust them on various topics, their social influence, their demographics, the sites they are interested in, the content and products they are interested in, statistics about the people they repost or reply to or who repost or reply to them, the people they are interested in, their present geo-location and path, as well as other locations they are interested in, etc.  	Spivack Paragraph 252 disclosed wherein activities of the user at the social media sites occurring in real time or near real time are detected. In process 808, the online identity of the user in real time or near real time is optimized and updated in real time or near real time. This allows the content to be targeted based on what the user is sending messages about or what the user is posting or tweeting about, searching for, viewing, browsing, etc. The content is targeted further based on geographical locale of the user, for example as determined from user check-ins or other location sensitive devices or location based services.
 	However Spivack does not disclose receiving an electronic message, wherein said electronic message comprises message content and message metadata, wherein the message metadata is not part of the message content; and furthermore analyzing said message metadata of said electronic message and generating a set of features associated with said message metadata, wherein said set of features comprises a frequency distribution of n-grams appearing in said message metadata, wherein the length of each of said n-grams is between a minimum n-gram length and a maximum n-gram length; and furthermore identifying one or more application-specific contextual information sources from among a plurality of contextual information sources based on the message metadata; and furthermore performing a metadata query against one or more application-specific contextual information sources over at least one network interface of a computer system, wherein said metadata query is directed towards at least one private or public database and returns one or more contextual information items related to said metadata; and furthermore calculating a relevance score for each of a set of available contextual information items based on said one or more features associated with said message metadata;  and furthermore ranking said set of available contextual information items based on said relevance scores; and furthermore selecting a top-ranked subset of said set of available contextual information items; and furthermore 	transforming said electronic message by adding said top-ranked subset of contextual information items to said message content of said electronic message to create an annotated electronic message, wherein said annotated electronic message provides relevant data to aid a recipient in at least one of utilizing said electronic message, understanding a meaning of said electronic message, and responding to said electronic message; and furthermore transmitting said annotated electronic message to one or more recipients; and furthermore	tracking whether and how said one or more recipients utilize said one or more contextual information items of said electronic messages that is annotated as annotation usage feedback data; and furthermore accepting input from said one or more recipients as direct user feedback that allows users to indicate or rate a usefulness or relevance of said one or more contextual information items as direct user feedback data; and furthermore using the annotation usage feedback data and the direct user feedback data to improve future feature extraction and information selection.

 	Davis Paragraph 100,Figure 7B disclosed wherein message enhancement manager 708 combines the matched content and the message IO output from the identification engine 706 for delivery to the recipient. The W4 engine 700 further includes the message delivery manager 704 that controls the delivery of messages. Davis Figure 11, Paragraph 137-Paragraph 140 disclosed wherein based on the parsed content and intended recipients,  the W4 COMN would extract information related to the recipients and the subject such that recipient one would received an invitation to dine at Nobu that also included information about the restaurant's extensive sake menu, including links to various types of sake featured in the menu, along with pricing.  A map to the location of the restaurant could also be included, and a link to obtain directions from the recipient's home, given that recipient one is a known RWE on the W4 COMN.  The W4 COMN could, in analyzing information about recipient one, identify the time of the intended dinner meeting as occurring during a time where recipient one is normally at work, and alternatively provide directions from recipient one's work location.

 	However Davis does not disclose receiving an electronic message, wherein said electronic message comprises message content and message metadata, wherein the message metadata is not part of the message content; and furthermore analyzing said message metadata of said electronic message and generating a set of features associated with said message metadata, wherein said set of features comprises a frequency distribution of n-grams appearing in said message metadata, wherein the length of each of said n-grams is between a minimum n-gram length and a maximum n-gram length; and furthermore identifying one or more application-specific contextual information sources from among a plurality of contextual information sources based on the message metadata; and furthermore performing a metadata query against one or more application-specific contextual information sources over at least one network interface of a computer system, wherein said metadata query is directed towards at least one private or public database and returns one or more contextual information items related to said metadata; and furthermore calculating a relevance score for each of a set of available contextual information items based on said one or more features associated with said message metadata;  and furthermore ranking said set of available contextual information items based on said relevance scores; and furthermore selecting a top-ranked subset of said set of available contextual information items; and furthermore 	transforming said electronic message by adding said top-ranked subset of contextual information items to said message content of said electronic message to create an annotated electronic message, wherein said annotated electronic message provides relevant data to aid a recipient in at least one of utilizing said electronic message, understanding a meaning of said electronic message, and responding to said electronic message; and furthermore transmitting said annotated electronic message to one or more recipients; and furthermore	tracking whether and how said one or more recipients utilize said one or more contextual information items of said electronic messages that is annotated as annotation usage feedback data; and furthermore accepting input from said one or more recipients as direct user feedback that allows users to indicate or rate a usefulness or relevance of said one or more contextual information items as direct user feedback data; and furthermore using the annotation usage feedback data and the direct user feedback data to improve future feature extraction and information selection.

 	Goldsmith Paragraph 81 disclosed public data systems /public data sources such as the Google.TM. search engine, Google+.TM., Facebook.TM., LinkedIn.TM., the Bing.TM. search engine, travel sites (sites herein may include databases), airline sites, sunrise/sunset calculation sites, Wikipedia.TM. or other general data sources. Goldsmith Paragraph 93-94 disclosed wherein the user may be asked to rate or categorize the type of response in order to populate such a database. Automated analysis or modeling may be done to rate or categorize the type of response. The utility of the response may be measured by the way the user utilizes or interacts with it.  Users may also "vote" or rank the quality of system performance in order to provide additional guidance for the system to adjust its rating system and behavior.
 	However Goldsmith does not disclose receiving an electronic message, wherein said electronic message comprises message content and message metadata, wherein the message metadata is not part of the message content; and furthermore analyzing said message metadata of said electronic message and generating a set of features associated with said message metadata, wherein said set of features comprises a frequency distribution of n-grams appearing in said message metadata, wherein the length of each of said n-grams is between a minimum n-gram length and a maximum n-gram length; and furthermore identifying one or more application-specific contextual information sources from among a plurality of contextual information sources based on the message metadata; and furthermore performing a metadata query against one or more application-specific contextual information sources over at least one network interface of a computer system, wherein said metadata query is directed towards at least one private or public database and returns one or more contextual information items related to said metadata; and furthermore calculating a relevance score for each of a set of available contextual information items based on said one or more features associated with said message metadata;  and furthermore ranking said set of available contextual information items based on said relevance scores; and furthermore selecting a top-ranked subset of said set of available contextual information items; and furthermore 	transforming said electronic message by adding said top-ranked subset of contextual information items to said message content of said electronic message to create an annotated electronic message, wherein said annotated electronic message provides relevant data to aid a recipient in at least one of utilizing said electronic message, understanding a meaning of said electronic message, and responding to said electronic message; and furthermore transmitting said annotated electronic message to one or more recipients; and furthermore	tracking whether and how said one or more recipients utilize said one or more contextual information items of said electronic messages that is annotated as annotation usage feedback data; and furthermore accepting input from said one or more recipients as direct user feedback that allows users to indicate or rate a usefulness or relevance of said one or more contextual information items as direct user feedback data; and furthermore using the annotation usage feedback data and the direct user feedback data to improve future feature extraction and information selection.
 Lu Paragraph 255 disclosed wherein when a querying or browsing user views an annotation, she may be prompted to evaluate the annotation, e.g., as to whether or not she found it helpful. FIG. 8 might include a set of feedback buttons via which the user can submit a rating of the annotation, referred to herein as a "meta-rating." Meta-ratings submitted by users are advantageously stored in personalization database 166 (FIG. 2) in association with the annotation that was rated, the author of the annotation, and the user who rated the annotation. Lu Paragraph 257 disclosed wherein an aggregate meta -rating for each annotation of a particular page or search hit can be computed, and the annotation with the most favorable aggregate meta-rating can be shown to user A first (after A's own annotation where applicable).  

 	However Lu does not disclose receiving an electronic message, wherein said electronic message comprises message content and message metadata, wherein the message metadata is not part of the message content; and furthermore analyzing said message metadata of said electronic message and generating a set of features associated with said message metadata, wherein said set of features comprises a frequency distribution of n-grams appearing in said message metadata, wherein the length of each of said n-grams is between a minimum n-gram length and a maximum n-gram length; and furthermore identifying one or more application-specific contextual information sources from among a plurality of contextual information sources based on the message metadata; and furthermore performing a metadata query against one or more application-specific contextual information sources over at least one network interface of a computer system, wherein said metadata query is directed towards at least one private or public database and returns one or more contextual information items related to said metadata; and furthermore calculating a relevance score for each of a set of available contextual information items based on said one or more features associated with said message metadata;  and furthermore ranking said set of available contextual information items based on said relevance scores; and furthermore selecting a top-ranked subset of said set of available contextual information items; and furthermore 	transforming said electronic message by adding said top-ranked subset of contextual information items to said message content of said electronic message to create an annotated electronic message, wherein said annotated electronic message provides relevant data to aid a recipient in at least one of utilizing said electronic message, understanding a meaning of said electronic message, and responding to said electronic message; and furthermore transmitting said annotated electronic message to one or more recipients; and furthermore	tracking whether and how said one or more recipients utilize said one or more contextual information items of said electronic messages that is annotated as annotation usage feedback data; and furthermore accepting input from said one or more recipients as direct user feedback that allows users to indicate or rate a usefulness or relevance of said one or more contextual information items as direct user feedback data; and furthermore using the annotation usage feedback data and the direct user feedback data to improve future feature extraction and information selection.

 	Leedburg Paragraph 28 disclosed communications engine 102 generates contextual attributes automatically, for example, by processing information from external sources, such as aircraft position information from a radar tracking system. In further embodiments, the communications engine 102 generates communications attributes by parsing user messages to identify keywords, such as suspect descriptions from one or more user-reported sightings. In still other embodiments, users may provide the contextual and/or communications attributes. For example, users may provide a patient's vital statistics and/or a topic of interest, such as a particular patient treatment to learn about any side-effects.  Leedburg Paragraph 31 disclosed wherein contextual attributes as may include the patient's condition, length of stay at the hospital, any prior complications, history/progress of the patient's disease, etc., and communications attributes as may include content from the nurse's messages inquiring about a particular Alzheimer's treatment, AZT. The second user filter may describe a medical researcher who helped develop and test AZT and is identified as an AZT expert.
 	However Leedburg does not disclose receiving an electronic message, wherein said electronic message comprises message content and message metadata, wherein the message metadata is not part of the message content; and furthermore analyzing said message metadata of said electronic message and generating a set of features associated with said message metadata, wherein said set of features comprises a frequency distribution of n-grams appearing in said message metadata, wherein the length of each of said n-grams is between a minimum n-gram length and a maximum n-gram length; and furthermore identifying one or more application-specific contextual information sources from among a plurality of contextual information sources based on the message metadata; and furthermore performing a metadata query against one or more application-specific contextual information sources over at least one network interface of a computer system, wherein said metadata query is directed towards at least one private or public database and returns one or more contextual information items related to said metadata; and furthermore calculating a relevance score for each of a set of available contextual information items based on said one or more features associated with said message metadata;  and furthermore ranking said set of available contextual information items based on said relevance scores; and furthermore selecting a top-ranked subset of said set of available contextual information items; and furthermore transforming said electronic message by adding said top-ranked subset of contextual information items to said message content of said electronic message to create an annotated electronic message, wherein said annotated electronic message provides relevant data to aid a recipient in at least one of utilizing said electronic message, understanding a meaning of said electronic message, and responding to said electronic message; and furthermore transmitting said annotated electronic message to one or more recipients; and furthermore	tracking whether and how said one or more recipients utilize said one or more contextual information items of said electronic messages that is annotated as annotation usage feedback data; and furthermore accepting input from said one or more recipients as direct user feedback that allows users to indicate or rate a usefulness or relevance of said one or more contextual information items as direct user feedback data; and furthermore using the annotation usage feedback data and the direct user feedback data to improve future feature extraction and information selection.

    Doulton figure 5 Paragraph 236-237 disclosed wherein links are incorporated into the message, with the address `20E & 9th St` in the body of the message being selectable to call up the map browser, showing that address. Likewise, the word `cava` in the body of the message is selectable, to call up a browser with places where this wine can be bought and which (optionally) are near the parsed destination address. In this example, the user can be presented with options for buying a bottle of Cava that are on the planned route, rather than anywhere in their locality, optimising the relevance and therefore value of the implicit search result.
 	However Doulton does not disclose receiving an electronic message, wherein said electronic message comprises message content and message metadata, wherein the message metadata is not part of the message content; and furthermore analyzing said message metadata of said electronic message and generating a set of features associated with said message metadata, wherein said set of features comprises a frequency distribution of n-grams appearing in said message metadata, wherein the length of each of said n-grams is between a minimum n-gram length and a maximum n-gram length; and furthermore identifying one or more application-specific contextual information sources from among a plurality of contextual information sources based on the message metadata; and furthermore performing a metadata query against one or more application-specific contextual information sources over at least one network interface of a computer system, wherein said metadata query is directed towards at least one private or public database and returns one or more contextual information items related to said metadata; and furthermore calculating a relevance score for each of a set of available contextual information items based on said one or more features associated with said message metadata;  and furthermore ranking said set of available contextual information items based on said relevance scores; and furthermore selecting a top-ranked subset of said set of available contextual information items; and furthermore transforming said electronic message by adding said top-ranked subset of contextual information items to said message content of said electronic message to create an annotated electronic message, wherein said annotated electronic message provides relevant data to aid a recipient in at least one of utilizing said electronic message, understanding a meaning of said electronic message, and responding to said electronic message; and furthermore transmitting said annotated electronic message to one or more recipients; and furthermore	tracking whether and how said one or more recipients utilize said one or more contextual information items of said electronic messages that is annotated as annotation usage feedback data; and furthermore accepting input from said one or more recipients as direct user feedback that allows users to indicate or rate a usefulness or relevance of said one or more contextual information items as direct user feedback data; and furthermore using the annotation usage feedback data and the direct user feedback data to improve future feature extraction and information selection.

Kaul Paragraph 66 disclosed wherein module 715 locates supplemental information about the named entity. Continuing the previous example, the module 715 may engage the database 714 or the web browser 718 to locate information about hot dogs, such as nearby restaurants that offer this food on their menus, a WIKIPEDIA page that describes hot dogs, or advertising by hot dog makers. The server system 71 may be provided with various application programming interfaces (APIs) that can retrieve this information from knowledgeable sources. APIs may provide, for instance, access to a web document, the WIKIPEDIA web site or other repositories of information such as DBPEDIA, a search suggestion for a web search engine such as GOOGLE, movie listings such as those found at NETFLIX or movie information found at IMDB, sports scores at ESPN, listings for local businesses through the YELLOW PAGES, weather information, product information, audiovisual presentation such as POWERPOINT presentations, advertising, or other sources of supplemental information.
 	However Kaul does not disclose receiving an electronic message, wherein said electronic message comprises message content and message metadata, wherein the message metadata is not part of the message content; and furthermore analyzing said message metadata of said electronic message and generating a set of features associated with said message metadata, wherein said set of features comprises a frequency distribution of n-grams appearing in said message metadata, wherein the length of each of said n-grams is between a minimum n-gram length and a maximum n-gram length; and furthermore identifying one or more application-specific contextual information sources from among a plurality of contextual information sources based on the message metadata; and furthermore performing a metadata query against one or more application-specific contextual information sources over at least one network interface of a computer system, wherein said metadata query is directed towards at least one private or public database and returns one or more contextual information items related to said metadata; and furthermore calculating a relevance score for each of a set of available contextual information items based on said one or more features associated with said message metadata;  and furthermore ranking said set of available contextual information items based on said relevance scores; and furthermore selecting a top-ranked subset of said set of available contextual information items; and furthermore transforming said electronic message by adding said top-ranked subset of contextual information items to said message content of said electronic message to create an annotated electronic message, wherein said annotated electronic message provides relevant data to aid a recipient in at least one of utilizing said electronic message, understanding a meaning of said electronic message, and responding to said electronic message; and furthermore transmitting said annotated electronic message to one or more recipients; and furthermore	tracking whether and how said one or more recipients utilize said one or more contextual information items of said electronic messages that is annotated as annotation usage feedback data; and furthermore accepting input from said one or more recipients as direct user feedback that allows users to indicate or rate a usefulness or relevance of said one or more contextual information items as direct user feedback data; and furthermore using the annotation usage feedback data and the direct user feedback data to improve future feature extraction and information selection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner’s Note:  In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREG C BENGZON/Primary Examiner, Art Unit 2444